                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                      Plaintiff,                                 4:19MJ3029
        vs.
                                                                   ORDER
WYATT BARRETT,
                      Defendant.


       The defendant has appointed counsel in the Colorado case and therefore the court
finds the above-named defendant is currently eligible for appointment of counsel pursuant
to the Criminal Justice Act, 18 U.S.C. §3006A, and Amended Criminal Justice Act Plan
for the District of Nebraska.

       Accordingly,

       IT IS ORDERED:
       1)     The Federal Public Defender for the District of Nebraska is appointed, and
              Jessica Milburn shall promptly enter an appearance as counsel for the above
              named defendant.
       2)     The Clerk shall provide a copy of this order to the Federal Public Defender
              for the District of Nebraska and to the appointed attorney.

       March 5, 2019.



                                                 BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
